OliveR, Chief Judge:
This appeal for reappraisement has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED subject to the approval of the court, that the issues in the instant appeal for reappraisement are the same in all material respects as the issues in Paramount Import Co., Inc., et al. v. United States, Reap. Dec. 9697 and that the record in said ease may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the entered value of the merchandise involved in the instant case is equal to the market value or the price at the time of exportation of such merchandise to the United States, at *661which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Czechoslovakia in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, packed ready for delivery, and that the foreign values of such or similar merchandise were no higher.
In the incorporated case, I held that a charge of 15 per centum, paid by the American importer to a foreign commissionaire for services rendered in connection with the purchase of merchandise in the foreign market and which amount did not inure to the benefit of the seller, was a tona fide buying commission that did not enter into the dutiable value of the merchandise.
On the agreed facts and following my cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the entered values.
Judgment will be rendered accordingly.